In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Galasso, J.), entered August 30, 2002, as granted that branch of the motion *674of the defendants Colin Realty Co., Fred Colin, and Chase Manhattan Corporation which was for summary judgment dismissing the complaint insofar as asserted against them and granted the separate motion of the defendant McGuire Service Corp. for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs payable to the respondents appearing separately and filing separate briefs.
The defendants made a prima facie showing of entitlement to judgment as a matter of law by demonstrating that they neither created nor had actual or constructive notice of the dangerous condition which allegedly caused the injured plaintiff to fall (see Gordon v American Museum of Natural History, 67 NY2d 836, 837-838 [1986]; Carricato v Jefferson Val. Mall Ltd. Partnership, 299 AD2d 444 [2002]; Voss v D&C Parking, 299 AD2d 346 [2002]; Soon Rae Kim v Caesar Chemists, 297 AD2d 797 [2002]). Moreover, the plaintiffs failed to raise a triable issue of fact in opposition thereto (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]). Accordingly, the Supreme Court properly granted summary judgment to the defendants dismissing the complaint.
In light of our determination, we need not reach the defendants’ remaining contentions. Prudenti, P.J., S. Miller, H. Miller and Adams, JJ., concur.